Citation Nr: 1241119	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a middle back disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2009 notice of disagreement (NOD), the Veteran stated that he threw his back out during his deployment to Iraq.  He explained that while in service, he was required to wear a Kevlar vest and body warmer along with his military gear.  The Veteran stated that the total weight of the gear was approximately 65 pounds.  He asserted that the constant carrying of this weight in service caused a negative impact on his back, and since that time, he has been unable to stand on a hard surface no longer than twenty minutes without being in a considerable amount of pain.  The Veteran admits that he experiences daily pain and contends that service connection is warranted for his middle back disorder.  The February 2008 separation examination report shows that the examiner noted intermittent lumbago, relieved with Motrin and rest. A January 2006 post-deployment health assessment form and the Report of Medical History completed by the Veteran as part of the February 2008 separation examination show that he reported a history of recurrent back pain and a back problem.

In hisJune 2010  substantive appeal, the Veteran indicated that he was currently attending the University of Illinois at Chicago (UIC) and received treatment at the University hospital for his back.  He indicated that x-rays of the back were taken and he was prescribed physical therapy.  He indicated that the physical therapist mentioned that it appears that one disc is bulging.  Those records have not been obtained from that facility.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  In addition, another VA examination is necessary.  A July 2008 VA examination report shows that the examiner noted the Veteran's reported history of back pain in service and on examination pain on motion of the back was noted.  The examiner concluded that the examination of the thoracolumbar spine was normal, noting no objective or radiographic findings.  The examiner did not provide any rationale for his conclusion that the spine was found to be normal.  In light of the complaints shown in service, the complaints of current back pain and the indication of current treatment for a back condition, the Board finds that additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records from the University of Illinois Hospital and Health Sciences System in Chicago, Illinois.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  All responses received, should be documented in the claims file.  

2.  After completion of #1, schedule the Veteran for a VA examination to determine the etiology of the claimed middle back disorder.  The examiner should identify and clarify all disorders associated with the back, and determine whether there is a causal relationship between active military service and the diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its onset in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


